DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 9/9/22 has been entered.
	2. Claims 1-20 remain pending within the application.
	3. The replacement drawings filed 9/9/22 have been accepted.

Claim Interpretation
	MPEP 2111.04(II):
	“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”	
Regarding amended independent claims 1, 8, and 15, intended use language is used for the following limitations:
	a ML learning function for training ML models of the ML system and 
a ML inference function for implementing trained ML models of the ML system.
In addition, the following limitation only requires only one of the following to occur:
altering the execution of at least one of the ML learning function by altering the training of the ML models of the ML system and the ML inference function by altering the implementation of the ML models of the ML system in the network.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasseur United States Patent Application Publication US 2015/0333992.
Regarding claim 1, Vasseur discloses a method for dynamically orchestrating a machine learning (ML) system on a network comprising: 
receiving, at an ML orchestration system for the network, performance data for the ML system, wherein the ML system comprises a ML learning function for training ML models of the ML system and a ML inference function for implementing trained ML models of the ML system (Vasseur, para [0100], receives data regarding network-monitoring process. Network traffic information represents performance data; Vasseur, para [0061], learning machine; Vasseur, para [0081], inference module); 
determining from the performance data a performance level for the ML system (Vasseur, para [0101], based on the traffic, determined to be at a certain level); 
comparing the determined performance level to one or more ML performance requirements for the ML system (Vasseur, para [0101], compare traffic to a threshold amount); 
determining, based on the comparison, one or more system adjustments to the ML learning function and to the ML inference function (Vassuer, para [0101-103], determines traffic anomaly based on comparison. Based on the determination, determines additional metrics to monitor); and 
executing the one or more system adjustments by altering the execution of at least one of the ML learning function by altering the training of the ML models of the ML system and the ML inference function by altering the implementation of the ML models of the ML system in the network (Vasseur, para [0043], alters input parameters into learning machine interpreted as training).

Regarding claim 8, Vasseur discloses a system for dynamically orchestrating a machine learning (ML) system on a network, comprising: a processor; and a memory comprising instructions which, when executed on the processor, performs an operation, the operation comprising:
 receiving, at an ML orchestration system for the network, performance data for the ML system, wherein the ML system comprises a ML learning function for training ML models of the ML system and a ML inference function for implementing trained ML models of the ML system (Vasseur, para [0100], receives data regarding network-monitoring process. Network traffic information represents performance data; Vasseur, para [0061], learning machine; Vasseur, para [0081], inference module); 
determining from the performance data a performance level for the ML system (Vasseur, para [0101], based on the traffic, determined to be at a certain level); 
comparing the determined performance level to one or more ML performance requirements for the ML system (Vasseur, para [0101], compare traffic to a threshold amount); 
determining, based on the comparison, one or more system adjustments to the ML learning function and to the ML inference function (Vassuer, para [0101-103], determines traffic anomaly based on comparison. Based on the determination, determines additional metrics to monitor); and 
executing the one or more system adjustments by altering the execution of at least one of the ML learning function by altering the training of the ML models of the ML system and the ML inference function by altering the implementation of the ML models of the ML system in the network (Vasseur, para [0043], alters input parameters into learning machine interpreted as training).

Regarding claim 15, Vasseur discloses a computer program product for dynamically orchestrating a machine learning (ML) system on a network, the computer program product comprising a non-transitory computer-readable medium program having program instructions embodied therewith, the program instructions executable by a processor to perform an operation comprising:  28PATENT Attorney Docket No.: 101901 OUS01 (100248) receiving, at an ML orchestration system for the network, performance data for the ML system, wherein the ML system comprises a ML learning function for training ML models of the ML system and a ML inference function for implementing trained ML models of the ML system (Vasseur, para [0100], receives data regarding network-monitoring process. Network traffic information represents performance data; Vasseur, para [0061], learning machine; Vasseur, para [0081], inference module); 
determining from the performance data a performance level for the ML system (Vasseur, para [0101], based on the traffic, determined to be at a certain level); 
comparing the determined performance level to one or more ML performance requirements for the ML system (Vasseur, para [0101], compare traffic to a threshold amount); 
determining, based on the comparison, one or more system adjustments to the ML learning function and to the ML inference function (Vassuer, para [0101-103], determines traffic anomaly based on comparison. Based on the determination, determines additional metrics to monitor); and 
executing the one or more system adjustments by altering the execution of at least one of the ML learning function by altering the training of the ML models of the ML system and the ML inference function by altering the implementation of the ML models of the ML system in the network (Vasseur, para [0043], alters input parameters into learning machine interpreted as training).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur United States Patent Application Publication US 2015/0333992 in view of Li United States Patent Application Publication US 2019/0289038.
Regarding claim 2, Vasseur discloses the method of claim 1. Vasseur does not disclose the additional limitations of claim 2. 
Li discloses wherein the ML system executes on one or more network levels within the network, wherein the one or more system adjustments comprises a change to the one or more network levels, wherein determining the one or more system adjustments comprises: 
determining a first network level change to an execution level of the ML learning function to provide an increased performance for the ML learning function (Li, para [0136], with reference to fig 8D, sends training model triggers to control client); and 
determining a second network level change to an execution level of the ML inference function to provide an increased performance for the ML inference function (Li, para [0136], with reference to fig 8D, sends inference model triggers to control server); and 
wherein executing the one or more system adjustments comprises: 
causing the ML learning function to change network levels according to the first network level change; and 
causing the ML inference function to change network levels according to the first network level change (Li, para [0125], application of adaptive filters provided to future data packets; Li, para [0125], filter can include modifying network level throughput).  
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 3, Vasseur in view of Li discloses the method of claim 2. Vasseur additionally discloses wherein the one or more network levels comprise at least one of: 
a cloud network level; 
a cloud edge entities network level; 
a connecting network entities network level; and 
a connected entities network level (Vasseur, para [101], network level; Vasseur, para [0019], network connected via links).  

Regarding claim 4, Vasseur discloses the method of claim 1. Vasseur does not disclose the additional limitations of claim 4. 
Li discloses wherein the ML system executes on one more processing resource types, wherein the one or more system adjustments comprises a change to the one or more processing resources, and wherein determining the one or more system adjustments comprises: 
determining an adjusted learning resource type to provide an increased performance for the ML learning function(Li, para [0136], with reference to fig 8D, sends training model triggers to control client);
determining an adjusted inference resource type to provide an increased performance for the ML inference function (Li, para [0136], with reference to fig 8D, sends inference model triggers to control server), wherein executing the one or more system adjustments comprises: 
causing the ML learning function to execute on the adjusted learning resource type; and 
causing the ML inference function to execute on the adjusted inference resource type (Li, para [0125], application of adaptive filters provided to future data packets; Li, para [0125], filter can include modifying network level throughput).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 5, Vasseur in view of Li discloses the method of claim 4. Li additionally discloses wherein the one or more processing resource types comprise at least one of: 
a central processing unit (CPU) ; 
a field programmable gate array (FPGA); 
a graphics processing unit (GPU); and 
a tensor processing unit (TPU) (Li, para [0123], CPU performance).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 6, Vasseur discloses the method of claim 1. Vasseur does not disclose the additional limitations of claim 6. 
Li discloses wherein the ML learning function executes on a first allocation of resources and wherein the ML inference function executes on a second   
 allocation of resources, and wherein determining the one or more system adjustments comprises: 
determining a reallocation of the first allocation of resources and the second allocation of resources to provide an increased performance to the ML system; and 
wherein executing the one or more system adjustments comprises: 
causing the determined reallocation of the first allocation of resources and the second allocation of resources (Li, para [0125], application of adaptive filters provided to future data packets; Li, para [0125], filter can include modifying network level throughput; Li, para [0128-130], filters perform data throttling to limit CPU and memory resources).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 7, Vasseur discloses the method of claim 1. Vasseur does not disclose the additional limitations of claim 7. 
Li discloses wherein the one or more system adjustments comprise adjustments to reduce a network utilization expense of the ML system (Li, para [0128-130], performs data throttling to limit CPU and memory resources).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 9, Vasseur discloses the system of claim 8. Vasseur does not disclose the additional limitations of claim 9. 
Li discloses wherein the ML system executes on one or more network levels within the network, wherein the one or more system adjustments comprises a 26PATENTchange to the one or more network levels, wherein determining the one or more system adjustments comprises: determining a first network level change to an execution level of the ML learning function to provide an increased performance for the ML learning function (Li, para [0136], with reference to fig 8D, sends training model triggers to control client); and 
determining a second network level change to an execution level of the ML inference function to provide an increased performance for the ML inference function (Li, para [0136], with reference to fig 8D, sends inference model triggers to control server); and 
wherein executing the one or more system adjustments comprises: 
causing the ML learning function to change network levels according to the first network level change; and 
causing the ML inference function to change network levels according to the first network level change (Li, para [0125], application of adaptive filters provided to future data packets; Li, para [0125], filter can include modifying network level throughput).  
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 10, Vasseur in view of Li discloses the system of claim 9. Vasseur additionally discloses wherein the one or more network levels comprise at least one of: a cloud network level; a cloud edge entities network level; a connecting network entities network level; and a connected entities network level (Vasseur, para [101], network level; Vasseur, para [0019], network connected via links).  

Regarding claim 11, Vasseur discloses the system of claim 8. Vasseur does not disclose the additional limitations of claim 11. 
Li discloses wherein the ML system executes on one more processing resource types, wherein the one or more system adjustments comprises a change to the one or more processing resources, and wherein determining the one or more system adjustments comprises: 
determining an adjusted learning resource type to provide an increased performance for the ML learning function(Li, para [0136], with reference to fig 8D, sends training model triggers to control client);
determining an adjusted inference resource type to provide an increased performance for the ML inference function (Li, para [0136], with reference to fig 8D, sends inference model triggers to control server), wherein executing the one or more system adjustments comprises: 
causing the ML learning function to execute on the adjusted learning resource type; and 
causing the ML inference function to execute on the adjusted inference resource type (Li, para [0125], application of adaptive filters provided to future data packets; Li, para [0125], filter can include modifying network level throughput).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 12, Vasseur in view of Li discloses the system of claim 11. Li additionally discloses wherein the one or more processing resource types comprise at least one of: a central processing unit (CPU); a field programmable gate array (FPGA); a graphics processing unit (GPU); and a tensor processing unit (TPU) (Li, para [0123], CPU performance).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	
  
Regarding claim 13, Vasseur discloses the system of claim 8. Vasseur does not disclose the additional limitations of claim 13. 
Li discloses wherein the ML learning function executes on a first allocation of resources and wherein the ML inference function executes on a second allocation of resources, and wherein determining the one or more system adjustments comprises: 
determining a reallocation of the first allocation of resources and the second allocation of resources to provide an increased performance to the ML system; and 
wherein executing the one or more system adjustments comprises: 
causing the determined reallocation of the first allocation of resources and the second allocation of resources (Li, para [0125], application of adaptive filters provided to future data packets; Li, para [0125], filter can include modifying network level throughput; Li, para [0128-130], filters perform data throttling to limit CPU and memory resources).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 14, Vasseur discloses the system of claim 8. Vasseur does not disclose the additional limitations of claim 14. 
Li discloses wherein the one or more system adjustments comprise adjustments to reduce a network utilization expense of the ML system (Li, para [0128-130], performs data throttling to limit CPU and memory resources).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 16, Vasseur discloses the computer program product of claim 15. Vasseur does not disclose the additional limitations of claim 16. 
Li discloses wherein the ML system executes on one or more network levels within the network, wherein the one or more system adjustments comprises a change to the one or more network levels, wherein determining the one or more system adjustments comprises: 
determining a first network level change to an execution level of the ML learning function to provide an increased performance for the ML learning function (Li, para [0136], with reference to fig 8D, sends training model triggers to control client); and 
determining a second network level change to an execution level of the ML inference function to provide an increased performance for the ML inference function (Li, para [0136], with reference to fig 8D, sends inference model triggers to control server); and 
wherein executing the one or more system adjustments comprises: 
causing the ML learning function to change network levels according to the first network level change; and 
causing the ML inference function to change network levels according to the first network level change (Li, para [0125], application of adaptive filters provided to future data packets; Li, para [0125], filter can include modifying network level throughput).  
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 17, Vasseur in view of Li discloses the computer program product of claim 16. Vasseur  additionally discloses wherein the one or more network levels comprise at least one of: a cloud network level; a cloud edge entities network level; a connecting network entities network level; and a connected entities network level (Vasseur, para [101], network level; Vasseur, para [0019], network connected via links).  

Regarding claim 18, Vasseur discloses the computer program product of claim 15. Vasseur does not disclose the additional limitations of claim 18. 
Li discloses wherein the ML system executes on one more processing resource types, wherein the one or more system adjustments comprises a change to the one or more processing resources, and wherein determining the one or more system adjustments comprises: 
determining an adjusted learning resource type to provide an increased performance for the ML learning function(Li, para [0136], with reference to fig 8D, sends training model triggers to control client);
determining an adjusted inference resource type to provide an increased performance for the ML inference function (Li, para [0136], with reference to fig 8D, sends inference model triggers to control server), wherein executing the one or more system adjustments comprises: 
causing the ML learning function to execute on the adjusted learning resource type; and 
causing the ML inference function to execute on the adjusted inference resource type (Li, para [0125], application of adaptive filters provided to future data packets; Li, para [0125], filter can include modifying network level throughput).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Regarding claim 19, Vasseur in view of Li discloses the computer program product of claim 18. Li additionally discloses wherein the one or more processing resource types comprise at least one of: a central processing unit (CPU); a field programmable gate array (FPGA); a graphics processing unit (GPU); and a tensor processing unit (TPU) (Li, para [0123], CPU performance).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	
 
Regarding claim 20, Vasseur discloses the computer program product of claim 15. Vasseur does not disclose the additional limitations of claim 20. 
Li discloses wherein the ML learning function executes on a first allocation of resources and wherein the ML inference function executes on a second allocation of resources, and wherein determining the one or more system adjustments comprises: 
determining a reallocation of the first allocation of resources and the second allocation of resources to provide an increased performance to the ML system; and 
wherein executing the one or more system adjustments comprises:  30PATENT Attorney Docket No.: 101901 OUS01 (100248) 
causing the determined reallocation of the first allocation of resources and the second allocation of resources (Li, para [0125], application of adaptive filters provided to future data packets; Li, para [0125], filter can include modifying network level throughput; Li, para [0128-130], filters perform data throttling to limit CPU and memory resources).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training and inference models of Vasseur to include the structure and steps of Li. The motivation for doing so would have been improved methods of monitoring and mitigation of security threats in a hierarchical environment (Li, para [0004]).	

Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive. 
Applicant asserts Vasseur does not disclose the amended limitations. Examiner respectfully disagrees. Vasseur discloses a leaning function (para [0061], learning machine). In addition, Vasseur discloses the learning machine provides more or less features to the NAM based on adjustments (Vasseur, para [0043]). Making adjustments to the input parameters of the learning machine is interpreted as altering the training.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178